Order filed October 15, 2015




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-14-00129-CR
                                   ___________

                    LANNY MARVIN BUSH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                           Coleman County, Texas
                          Trial Court Cause No. 2602


                                    ORDER
      Emily Miller, the court-appointed attorney of record for Appellant, Lanny
Marvin Bush, has sent this court a courtesy copy of a motion to withdraw as counsel
for Appellant in this capital murder case. She states in the motion that the clerk of
this court has indicated that the motion is properly filed in the district court. She
also states that Appellant has requested that she withdraw because Appellant desires
to file additional motions and correspondence pro se.
      We first note that this case has already been briefed and is at issue and that
any motion to withdraw as counsel should be filed in this court. We have previously
denied a prior motion to withdraw as counsel that was filed by Miller.
      We next note that, about two months after the State’s brief was filed,
Appellant began sending various pro se documents to this court. We have received,
but not filed, these documents and have informed Appellant that he is not entitled to
hybrid representation. Appellant has not timely asserted a request to represent
himself in this appeal. See Hubbard v. State, 739 S.W.2d 341, 343–45 (Tex. Crim.
App. 1987). Furthermore, Appellant previously objected to Miller’s first request to
withdraw as counsel in this appeal.


                                                    PER CURIAM


October 15, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2